DETAILED ACTION


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 10-13, 16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortega Gutierrez (Ortega) et al. U.S. Patent 10,346,239 in view of Gatts et al. U.S. Patent Application Publication US2014/0195178A1 in view of Tameshige U.S. Patent Application Publication US2010/0332661A1.
 	As per claim 1, Ortega teaches a method comprising: receiving power consumption data and health alerts of a remote server (column 3, lines 59-61; column 4, lines 32-49); analyzing the power consumption data of the remote server to determine trends in the power consumption data; comparing the trends in the power consumption data and the health alerts with a server failure model (column 5, lines 32-49, wherein the parameters are compared to the expected parameter model) and  predicting a failure in the remote server based on the comparison between the trends in the power consumption data and the health alerts and the server failure model (column 5, lines 32-49); and sending an alert in response to the predicted failure, the alert indicating the predicted failure (column 7, line – column 8, line 5).  Gatts teaches the model is derived from historical power consumption data and health alerts associated with one or more servers of a same type as the remote server (¶ 0081).  It would have been obvious to one of ordinary skill in the art to use the process of Gatts in the process of Ortega.  One of ordinary skill in the art would have been motivated to use the process of Gatts in the process of Ortega because Gatts teaches the collection of power consumption in a server to analyze power statistics for future processing, an explicit desire of Ortega.  Tameshige teaches wherein each health alert comprises a notification of an abnormal condition of the remote server (¶ 0067).  It would have been obvious to one of ordinary skill in the art to use the process of Tamshige in the process of Ortega.  One of ordinary skill in the art would have been motivated to use the process of Tamshige in the process of Ortega because Tamshige teaches the collection of power consumption in a server to analyze for failure predictions, an explicit desire of Ortega.
As per claim 2, Ortega teaches the method of claim 1, further comprising: gathering server failure data of servers of the same type as the remote server from the health alerts (column 6, 36-57); and constructing the server failure model using server failure data, the trends in the power consumption data, and the health alerts (column 5, lines 32-49).
As per claim 4, Gatts teaches the method of claim 2, further comprising combining the power consumption data of the remote server with previous power consumption data to determine a current total power consumption of the remote server (0060).  Ortega teaches wherein predicting a failure in the remote server is further based on the current total power consumption of the remote server (column 3, lines 5-16).
As per claim 5, Gatts teaches the method of claim 4, wherein the server failure model comprises a correlation between total power consumption of one or more servers of a same type as the remote server with server failures, health alerts, and trends in power consumption of the one or more servers of the same type as the remote server (¶ 0063, wherein the failures and health alerts are taught by Ortega, as cited in claim 1).
As per claim 6, Ortega teaches the method of claim 1, wherein receiving the power consumption data and the health alerts further comprises decrypting the power consumption data and the health alerts and storing the power consumption data and the health alerts in a computer readable storage device accessible for at least analyzing the power consumption data and predicting the failure (column 7, line 65 0 column 8, line 5; column 8, lines 47-53).
As per claim 10, Ortega teaches the method of claim 1, wherein the prediction of the failure comprises an identification of which component in the remote server is about to fail and the alert comprises a notification of which component in the remote server is about to fail (column 7, line 65 – column 8, line 5).
As per claim 11, Ortega teaches the method of claim 1, wherein the power consumption data comprises power consumption data of a plurality of components within the remote server and wherein the health alerts each comprise an indication of which component in the remote server the health alert pertains (column 7, line 65 – column 8, line 5).
As per claim 12, Ortega teaches an apparatus comprising: a processor; a memory that stores code executable by the processor to: receive power consumption data and health alerts of a remote server; analyze the power consumption data of the remote server to determine trends in the power consumption data; compare the trends in the power consumption data and the health alerts with a server failure model; predict a failure in the remote server based on the comparison between the trends in the power consumption data and the health alerts and the server failure model; and send an alert in response to the predicted failure, the alert indicating the predicted failure (column 3, lines 59-61; column 4, lines 32-49; column 5, lines 32-66; column 7, line 65 – column 8, line 5, as mapped in claim 1).  Gatts teaches the model is derived from historical power consumption data and health alerts associated with one or more servers of a same type as the remote server (¶ 0081).  It would have been obvious to one of ordinary skill in the art to use the process of Gatts in the process of Ortega.  One of ordinary skill in the art would have been motivated to use the process of Gatts in the process of Ortega because Gatts teaches the collection of power consumption in a server to analyze power statistics for future processing, an explicit desire of Ortega.  Tameshige teaches wherein each health alert comprises a notification of an abnormal condition of the remote server (¶ 0067), It would have been obvious to one of ordinary skill in the art to use the process of Tamshige in the process of Ortega.  One of ordinary skill in the art would have been motivated to use the process of Tamshige in the process of Ortega because Tamshige teaches the collection of power consumption in a server to analyze for failure predictions, an explicit desire of Ortega.
As per claim 13, Ortega teaches the apparatus of claim 12, wherein the code is further executable by the processor to: gather server failure data of servers of the same type as the remote server from the health alerts (column 6, lines 36-57); and construct the server failure model using server failure data, the trends in the power consumption data, and the health alerts (column 5, lines 32-49).
As per claim 16, Ortega teaches the apparatus of claim 12, wherein the code is further executable by the processor to receive the power consumption data and the health alerts further comprises code executable by the processor to decrypt the power consumption data and the health alerts and to store the power consumption data and the health alerts in a computer readable storage device accessible for at least analyzing the power consumption data and predicting the failure (column 7, line 65 – column 8, line 5; column 8, lines 47-53).
As per claim 19, Ortega teaches the apparatus of claim 12, wherein the prediction of the failure comprises an identification of which component in the remote server is about to fail and the alert comprises a notification of which component in the remote server is about to fail and wherein the power consumption data comprises power consumption data of a plurality of components within the remote server and wherein the health alerts each comprise an indication of which component in the remote server the health alert pertains (column 7, line 65 – column 8, line 5).
As per claim 20, Ortega teaches a program product comprising a computer readable storage medium that stores code executable by a processor, the executable code comprising code to: receive power consumption data and health alerts of a remote server; analyze the power consumption data of the remote server to determine trends in the power consumption data; compare the trends in the power consumption data and the health alerts with a server failure model;  predict a failure in the remote server based on the comparison between the trends in the power consumption data and the health alerts and the server failure model; and send an alert in response to the predicted failure, the alert indicating the predicted failure (column 3, lines 59-61; column 4, lines 32-49; column 5, lines 32-66; column 7, line 65 – column 8, line 5, as mapped in claim 1).  Gatts teaches the model is derived from historical power consumption data and health alerts associated with one or more servers of a same type as the remote server (¶ 0081).  It would have been obvious to one of ordinary skill in the art to use the process of Gatts in the process of Ortega.  One of ordinary skill in the art would have been motivated to use the process of Gatts in the process of Ortega because Gatts teaches the collection of power consumption in a server to analyze power statistics for future processing, an explicit desire of Ortega.  Tameshige teaches wherein each health alert comprises a notification of an abnormal condition of the remote server (¶ 0067), It would have been obvious to one of ordinary skill in the art to use the process of Tamshige in the process of Ortega.  One of ordinary skill in the art would have been motivated to use the process of Tamshige in the process of Ortega because Tamshige teaches the collection of power consumption in a server to analyze for failure predictions, an explicit desire of Ortega.

Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ortega in view of Gatts in view of Castro-Leon et al. U.S. Patent Application Publication US2014/0006815A1.
As per claim 9, Ortego teaches the method of claim 1, wherein the remote server is leased and further comprising wherein the bill is for leasing the remote server and transmitting the bill to the user (column 7, lines 1-64).  Ortega does not explicitly teach the calculating a bill for a user of the remote server from the power consumption data, and is calculated based on the power consumption data.  Castro-Leon teaches calculating a bill for a user of the remote server from the power consumption data, and is calculated based on the power consumption data (¶ 0003).  It would have been obvious to one of ordinary skill in the art to use the process of Castro-Leon in the process of Ortega.  One of ordinary skill in the art would have been motivated to use the process of Castro-Leon in the process of Ortega because Castro-Leon teaches the power management of remote servers, an explicit desire of Ortega.
As per claim 18, Ortego teaches the apparatus of claim 12, wherein the remote server is leased and to transmit the bill to the user (column 7, lines 1-64).  Castro-Leon teaches wherein the code is further executable by the processor to calculate a bill for a user of the remote server from the power consumption data wherein the bill is for leasing the remote server and is calculated based on the power consumption data (¶ 0003).  It would have been obvious to one of ordinary skill in the art to use the process of Castro-Leon in the process of Ortega.  One of ordinary skill in the art would have been motivated to use the process of Castro-Leon in the process of Ortega because Castro-Leon teaches the power management of remote servers, an explicit desire of Ortega.


Allowable Subject Matter
Claims 3, 7-8, 14-15, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
6.	Applicant’s arguments, see Remarks, filed 3/14/22, with respect to the rejection(s) of claim(s) 1, 12, 20 under Orteage in view of Gatts have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tamshige.
	While the examiner maintains that Ortega does teach a form of health alerts, he has brought in the new reference to explicitly teach the new language.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113